State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered:    May 21, 2015                    104278
                                                        104617
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

GARY GRIFFIN, Also Known as
   G MONEY,
                    Appellant.
________________________________


Calendar Date:    March 24, 2015

Before:    Peters, P.J., Egan Jr., Rose and Lynch, JJ.

                              __________


      Carolyn B. George, Albany, for appellant, and appellant pro
se.

      D. Holley Carnright, District Attorney, Kingston (Marlene
O. Tuczinski, New York Prosecutors Training Institute, Inc.,
Albany, of counsel), for respondent.

                              __________


Rose, J.

      Appeals (1) from a judgment of the County Court of Ulster
County (Williams, J.), rendered May 6, 2011, upon a verdict
convicting defendant of the crimes of murder in the first degree,
conspiracy in the second degree, intimidating a victim or witness
in the first degree, tampering with a witness in the first
degree, criminal possession of a weapon in the second degree and
criminal facilitation in the second degree, and (2) from a
judgment of said court, rendered August 26, 2011, which
resentenced defendant.
                              -2-                104278
                                                 104617

      Defendant, an admitted member of the "Sex, Money, Murder"
branch of the Bloods gang, was charged with murder in the first
degree as well as other, lesser charges in connection with his
involvement in an execution-style murder intended to prevent the
victim from testifying in a pending criminal action against
another member of the gang. Members of the gang and their
associates had threatened the victim's family and had been
looking for him when they received word of his nearby location.
Defendant and codefendant Trevor Mattis, together with two female
associates, then drove to the victim's location. When they
arrived, defendant gave Mattis a gun and Mattis shot the victim
in the back of the head. Defendant then directed the getaway and
disposal of the gun. After a joint trial, at which the two
female associates testified on behalf of the People, defendant
and Mattis were convicted as charged. County Court then
sentenced them each to a controlling term of life in prison
without the possibility of parole,1 and defendant appeals.2

      Defendant contends that the verdict is against the weight
of the evidence because the trial testimony of the two associates
was inconsistent with their prior statements to the police and,
for that reason, should have been discredited.3 After reviewing
the full record and applying the standards of People v Bleakley


    1
        We previously affirmed Mattis' conviction (People v
Mattis, 108 AD3d 872 [2013], lvs denied 22 NY3d 957 [2013]).
    2
        Defendant was later resentenced as a second felony
offender to lengthier sentences on the lesser counts. Although
defendant filed a notice of appeal from that judgment, he does
not raise any issues with respect to the resentencing.
    3
        To the extent that defendant also argues that the verdict
is not based on legally sufficient evidence, he failed to
preserve this issue with a motion for a trial order of dismissal.
"We will, however, necessarily evaluate whether the elements of
the crime[s] were adequately proven as part of our review of the
weight of the evidence" (People v Jones, 101 AD3d 1241, 1241
[2012], lv denied 21 NY3d 944 [2013]).
                              -3-                104278
                                                 104617

(69 NY2d 490, 495 [1987]), we disagree. When the two female
associates were questioned by the police on the day following the
murder, they minimized their involvement and knowledge of the
incident. However, after they were both charged in connection
with the victim's death, they entered into cooperation agreements
with the District Attorney providing them with favorable
treatment in return for their truthful testimony. Their
testimony at trial, which was consistent with their testimony
before the grand jury, identified defendant as the "big homie" or
boss of the local branch of the gang, implicated him in the
gang's plan to find the victim and to prevent the victim from
testifying against their fellow gang member, and identified
defendant as the supplier of the murder weapon to Mattis. The
two associates testified that their initial statements, given to
police immediately after their arrests, did not reveal everything
that they knew because of their fear of being held responsible
for the victim's murder as well as retaliation from the gang.
Contrary to defendant's assertion, their testimony was neither
inherently incredible nor patently false. Nor is there any
support for defendant's claim that the People knowingly presented
false testimony. These issues concerning the inconsistencies
between the testimony of these associates and their prior
statements, as well as the benefits that they were receiving by
testifying against defendant, were fully explored at trial and
aired before the jury (see People v Lloyd, 118 AD3d 1117, 1121
[2014], lv denied 25 NY3d 951 [2015]; People v Tyrell, 82 AD3d
1352, 1354-1355 [2011], lv denied 17 NY2d 810 [2011]; People v
Herring, 305 AD2d 855, 855 [2003], lv denied 100 NY2d 582
[2003]). Due to the jury's ability to view the witnesses, hear
their testimony and observe their demeanor, we give great
deference to its credibility determinations and, as a result, we
cannot conclude that the verdict – as to any of the charges – was
against the weight of the evidence (see People v Turcotte, 124
AD3d 1082, 1083 [2015]; People v Simmons, 115 AD3d 1018, 1019-
1020 [2014]; People v Thompson, 75 AD3d 760, 763-764 [2010], lvs
denied 15 NY3d 893, 894, 896 [2010]).

      Defendant's contention that his counsel was ineffective for
failing to make various motions or objections is also
unpersuasive, as all of the motions or objections that defendant
                              -4-                104278
                                                 104617

now claims should have been raised would have been properly
rejected by County Court in the event that they had been raised.
Accordingly, we apply the precept that "[t]here can be no denial
of effective assistance of trial counsel arising from counsel's
failure to make a motion or argument that has little or no chance
of success" (People v Caban, 5 NY3d 143, 152 [2005] [internal
quotation marks and citation omitted]; see People v Morales, 119
AD3d 1082, 1084 [2014], lv denied 24 NY3d 1086 [2014]). In
short, our review of the record satisfies us that counsel made
appropriate pretrial motions, presented a cogent defense theory,
effectively cross-examined witnesses and, as a whole, provided
meaningful representation (see People v Bateman, 124 AD3d 983,
986 [2015], lv denied 25 NY3d 949 [2015]; People v Griffin, 122
AD3d 1068, 1071 [2014]; People v Vanderhorst, 117 AD3d 1197, 1201
[2014], lv denied 24 NY3d 1089 [2014]).

      Finally, in light of defendant's violent criminal history,
lack of remorse and central role in the cold-blooded execution of
the victim for the purpose of preventing him from testifying in a
criminal action, we find no abuse of discretion or extraordinary
circumstances warranting a reduction of his sentence (see People
v Shoemaker, 119 AD3d 1073, 1077 [2014], lv denied ___ NY3d ___
[Apr. 13, 2015]; People v Booker, 53 AD3d 697, 704 [2008], lvs
denied 11 NY3d 853, 856 [2008]; People v Kearney, 39 AD3d 964,
966 [2007], lv denied 9 NY3d 846 [2007]). Defendant's remaining
contentions have been examined and determined to be without
merit.

     Peters, P.J., Egan Jr. and Lynch, JJ., concur.
                        -5-                  104278
                                             104617

ORDERED that the judgments are affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court